DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on April 11, 2022.  Claims 1, 2, 4, 6, 8-10, and 12-16 are amended.  Claim 17 is new.  Claims 1-17 are pending in the case.  Claims 1, 15, and 16 are the independent claims.  
This action is final.

Applicant’s Response
In the response filed April 11, 2022, Applicant amended the claims in response to the interpretation of the claims under 35 USC 112 and the rejections of the claims under 35 USC 101, 102, and 103 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the interpretation of the claims under 35 USC 112 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant notes that claims 1-12 and 14 are amended and no longer invoke the interpretation under 35 USC 112.  This argument is persuasive, and the interpretation is withdrawn.
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 101 are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant notes that claim 16 has been amended to recite “non-transitory computer-readable medium.”  As this amendment removes the basis for the rejection, the rejection is withdrawn.
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 102 and 103 are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that the independent claims have been amended to “incorporate certain features of claim 13,” and that “the combination of Skaff and Martin does not teach, suggest, or render obvious at least, for example, the features of ‘control, based on the operation performed by the user, operation of an avatar that imitates the autonomous operation body; output a reward to the avatar based on an intensity of communication between the use and the avatar is greater than a threshold.’”
Applicant elaborates that while Martin describes a video game application producing rewards for the physical toy and changing the behavior of the assembled robot as a reward for playing the video game application for an elapsed time, Martin does not teach that the reward is output to an avatar in the application based on an intensity of communication between the user and the avatar is greater than a threshold.  Applicant’s arguments are persuasive, at least to the extent that while Martin appears to teach outputting an award to both the physical toy and the corresponding avatar based on the user’s interaction with the game (as previously cited), Martin does not appear to explicitly disclose that the intensity of communication is an intensity of communication between the user and the avatar (as opposed to a general intensity of communication with the game application overall), or that the reward output is based on the intensity being greater than a threshold.  Therefore, the previous grounds of rejection are withdrawn.
Examiner notes that, while the amendments to the independent claims incorporate a concept which was generally recited in previous claim 13, this concept as recited in the amended independent claims has a different scope than what was previously recited in claim 13.  For example, previous claim 13 recited “wherein…the application control unit gives the reward, on a basis of an intensity of communication with the user in the game.”  However, while the amended independent claims similarly recite “outputting a reward to the avatar based on an intensity of communication between the user and the avatar,” the claims additionally recite that this intensity “is greater than a threshold,” and clarify that the communication is a “communication between the user and the avatar,” as opposed to “communication with the user in the game.”  Therefore, as amended, the limitations newly recited in claim 1 have a different scope than the corresponding limitations which were previously recited in claim 13. 
As discussed above, the previous grounds of rejection are withdrawn.  However, new grounds of rejection are provided below.

Claim Objections
Claims 1, 15, 16, and 17 are objected to because of the following informalities: 
Claims 1, 15, and 16 recite “output a reward…based on an intensity of communication…is greater than a threshold,” when “output a reward…based on an intensity of communication…being greater than a threshold,” was perhaps intended.
Claim 17 recites “includes at least one a number of times a specific operation is performed by the user …or a number of times…” when “includes at least one of:  a number of times a specific operation is performed by the user…; or a number of times the avatar has performed a reaction,” was perhaps intended.
Appropriate correction is required.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Skaff et al. (US 20120190453 A1) in view of Lin et al. (US 20140206444 A1).
With respect to claims 1, 15, and 16, Skaff teaches an information processing device, comprising a processor configured to perform an information processing method, a non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations comprising the method (e.g. paragraph 0039, interactive system 300 as shown in Fig. 3 including CPU 302, communication system 306, memory 310, storage 312; paragraph 0040, CPU 302 retrieving and executing programming instructions and application data stored in memory 310 and storage 312; communication system 306 transmitting data to interactive apparatus 102; paragraph 0014, memory 310 storing interactive application 104, storage 312 including virtual environment 320, virtual state 324, event records 326, uploaded data 328; gaming experience including virtual avatar 322 that is operable by user and is the virtual identity of the interactive apparatus; i.e. processor, communication system, memory, storage, and executable instructions acting together to perform functions of an application control unit and a reflection unit), and the information processing method, comprising: 
controlling operation of an application, wherein the application is related to communication between an autonomous operation body and a user (e.g. paragraph 0019, user 106 interacting with interactive apparatus 102 and interactive application 104; apparatus 102 and application 104 configured to adapt based on activities/interactive experience of user with the other of the apparatus and application; paragraph 0020, interactive apparatus 102 is an object for entertaining, educating, or socializing with the user such as a robot, doll, vehicle, play set, board game, etc.; paragraph 0021, interactive apparatus 102 configured to modify its operation based on interactions between the user 106 and the interactive application 104; user’s interactions with one of interactive apparatus 102 and application 104 affects the continuation of user’s interactive experience with the other; paragraph 0022, interactive apparatus 102 includes communication system that allows uploading and downloading of data and information to and from the interactive application 104; data and information gathered based on user interactions utilized to modify experience in both/either interactive apparatus 102 and interactive application 104 forms; i.e. the user may operate the interactive application and data relating to these operations/interactions are communicated to an interactive apparatus, analogous to operation of an application (the interactive application) relating to communication between an autonomous operation body (the interactive apparatus) and a user); 
controlling the autonomous operation body to reflect an operation performed by the user in the application (e.g. paragraph 0022, interactive apparatus 102 downloading data and information from interactive application; data and information generated based on interactions with user and utilized to modify the interactive experience between the user and the system including the interactive apparatus 102; paragraph 0029, apparatus controller 220 maintaining logical state of interactive apparatus 102 within storage 212; apparatus state 222 represents virtual attributes including, health, strength, stamina, money, points, experience, special power, and mood, and an inventory of qualities, objects, or attributes of the apparatus 102 including awards, achievements, completed objectives, weapons, tools, money, magic, and abilities; apparatus state may include predefined behaviors, sequences of movements, etc.; paragraph 0030, modifying apparatus state 222 based on interactions with user 106 and based on information received from the interactive application 104; paragraph 0042, interactive application 104 maintains virtual state 324 which is similar to apparatus state 222 and represents virtual attributes of virtual avatar; paragraph 0043, virtual application modifies virtual state 324 based on actions performed by the user 106 and resultant changes stored within event records 326; paragraph 0047, interactive apparatus 102 and interactive application 104 communicate and exchange information data that is used to modify the operations thereof; interactive application 104 generating computer code/instructions and other data specifically targeted for interactive apparatus 102; paragraph 0048, mapping virtual avatar 322 to interactive apparatus 102; exchanging information data regarding linked virtual avatars/apparatuses used to modify operations thereof; communication system 206 of apparatus 102 configured to download data such as computer code and information data from the interactive application 104 and store it in storage; computer code of downloaded data 226 provides interactive apparatus 102 with updated instructions/application logic for operating the interactive apparatus 102; apparatus controller 220 executing computer code of downloaded data 226 to modify apparatus state 222 and modify behavior of the interactive apparatus 102 so as to affect actuation, sensing, user input, information output, and communication; paragraph 0049, information data of downloaded data 226 includes data indicating actions taken by user 106 within application 104, referred to as “virtual experience”; apparatus controller 220 modifies apparatus state 222 to match or synchronize apparatus state 222 of interactive apparatus 102 with virtual state 324 of the interactive application 324);
controlling, based on the operation performed by the user, operation of an avatar that imitates the autonomous operation body (e.g. paragraph 0041, interactive application 104 providing virtual interactive experience to user 106; virtual environment 320 provides gaming experience that includes virtual avatar 322 that represents a character operable by user 106; virtual avatar 322 is the virtual identity of the virtual apparatus 102; paragraph 0042, describing virtual state 324 of environment 320 and virtual avatar 322; paragraph 0043, user inputting commands to instruct avatar 322 to perform action within virtual environment, modifying virtual state 324 based on actions performed by user; paragraph 0044, virtual avatar representing robot character in computer video game application; user playing game application by guiding virtual avatar; paragraph 0045, computer game application providing virtual environment 320 having virtual avatar corresponding to virtual doll character; user plays game application by interacting with the virtual doll character and modifying one or more attributes of the virtual doll character; user modifying hunger attribute of virtual doll by feeding the virtual doll, modify status by changing the diaper of the virtual doll character, teaching virtual doll character new motion, word, phrase, etc.; paragraph 0056, user interacting with virtual avatar 322 of interactive application; virtual avatar obtaining increased strength; paragraph 0058, user interacting with virtual doll character in form of virtual avatar 322 in interactive application 104; hunger of virtual avatar 322 satisfied by feeding); 
outputting a reward to the avatar based on communication between the user and the avatar (e.g. paragraph 0043, user inputting commands via I/O devices 314 to instruct the virtual avatar 322 to perform an action; determining whether gaming objectives achieved by the user responsive to input actions performed by the user; recording objective achieved within event records; determining whether one or more gaming objectives have been achieved by user responsive to user input actions; gaming objectives achieved recorded within event records 326; paragraph 0044, in response to events occurring within game application such as achieving objectives, winning battles, gaining power, health, weapons, tools, food, etc., interactive application updates virtual state 324 of virtual avatar; virtual state 324 of avatar 322 updated to reflect obtaining “increase of strength”; paragraph 0045, user teaching virtual doll character a new motion, word, or phrase; interactive application records interactions and resultant attribute changes to the virtual doll character within records 326 and changes are persisted in the virtual environment; see specification of the instant application paragraph 0094, paragraphs 0156-0157 and Fig. 27, paragraph 0163, describing a “reward” as a functional enhancement such as a new operation which can be performed, including a new/unacquired operation performed by the avatar); and
controlling the autonomous operation body to reflect the reward obtained by the avatar (e.g. paragraph 0047, interactive application generating computer code, programming instructions, other information data specifically targeted for interactive apparatus 102; paragraph 0048, application 104 mapping virtual avatar 322 to interactive apparatus 102 of user to link online experience of virtual avatar 322 with offline experience of the interactive apparatus 102; exchanging information data of avatar 322 and apparatus 102 and modifying the operations thereof; communication system 206 of apparatus 102 downloading computer code/information data from interactive application 104 and storing it; computer code of downloaded data 226 provides interactive apparatus with updated instructions/application logic for operating the interactive apparatus 102; apparatus controller 220 executing computer code of downloaded data 226 to modify the apparatus state 222 and modify the behavior of the apparatus 102 so as to affect at least one of actuation, sensing, user input, information output, and communication; paragraph 0049, information data of downloaded data 226 including data indicating actions taken by user within interactive application 104 (virtual experience) and modifying apparatus state 222 of apparatus 102 based on the virtual experience; synchronizing apparatus state 222 of apparatus 102 with virtual state 324 of application 104; paragraph 0056, data generated based on game play of user with application 104, such as motions, sounds, objectives, downloaded to interactive apparatus 102 to modify operation of the toy robot; data downloaded from interactive application 104 to apparatus 102 changing apparatus state 222 of apparatus 102 to provide the toy robot with increased strength commensurate with what was earned during the online experience; paragraph 0058, data generated based on game play of user with application 104 downloaded to interactive apparatus 102 to modify operation of toy doll; changing apparatus state 222 of interactive apparatus so that toy doll would not indicate to user that the toy doll was hungry for time period commensurate with the amount that the virtual doll character was fed during the online experience).
Skaff does not explicitly disclose that the intensity of the communication between the user and the avatar is greater than a threshold.  However, Lin teaches outputting a reward to the avatar based on an intensity of communication between the user and the avatar is greater than a threshold (e.g. paragraphs 0033-0035, generating digital pet displayed on display at current position in real environment, pet’s name, IQ score, health condition, etc.; digital pet can be dog, cat, bird, etc. including a virtual pet such as an alien extra-terrestrial or dinosaur; digital pet includes biomechanical movements determined by character attributes; paragraph 0046-0048, providing user interactive mode; providing commands and showing response action of digital command; voice commands, such as come, sit, shake hands, lie down, etc. set in advance; touch gestures; user can make different finger gestures on display to execute different commands; commands used to enable the digital pet to do specific actions, or to train the digital pet to react; as shown in Fig. 7, when dragging from top to bottom with finger it is a training command “sit,” where if the intelligence of the digital pet is high and the pet can learn fast, the digital pet needs only a few times of training to learn well; if digital pet has a low IQ, it might need several times of training to learn it well; speed and accuracy of digital pet reaction depends on its IQ and training times; when digital pet can react quickly and exactly on training commands, the training commands can be established as basic commands; i.e. the user can teach the digital pet (analogous to an avatar) new skills/motions based on an intensity of communication between the user and the pet, such as by training the pet for the command a given number of times/repetitions, where the pet will not establish the command as a basic command (analogous to the granting of the reward) until it has been trained on the command a prerequisite number of times as determined based on the pet’s intelligence (where this required number of times of training to establish the command/movement/reaction is analogous to a threshold communication intensity)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Skaff and Lin in front of him to have modified the teachings of Skaff (directed to a system for providing a dynamic online-offline experience between user interactions with an interactive apparatus such as a robot or doll and user interactions with an interactive game application including an avatar mapped to the interactive apparatus), to incorporate the teachings of Lin (directed to a digital pet system and software product) to include the capability to provide the reward/achievement (i.e. the changing of attributes, learning of skills/movements, etc. as taught by Skaff) based on intensity of communication between the user and the avatar in the game exceeding a threshold, such as the avatar learning a new skill/ability/movement based on the user providing a training input to the avatar a predetermined/threshold number of times (as taught by Lin).  One of ordinary skill would have been motivated to perform such a modification in order to allow a user to have fun in a virtual pet training process, and to provide a pet/avatar which can move with the owner and interact with the owner, and other digital pets/owners, just like a real pet can, such that users could get a real feeling like raising a real pet, and thereby get the benefits and pleasure of owning a pet, as described in Lin (paragraph 0048, 0060).
With respect to claim 17, Skaff in view of Lin teaches all of the limitations of claim 1 as previously discussed, and Lin further teaches wherein the intensity of the communication includes at least on a number of times a specific operation is performed by the user in the application or a number of times the avatar has performed a reaction  (e.g. paragraph 0046-0048, providing user interactive mode; providing commands and showing response action of digital command; voice commands, such as come, sit, shake hands, lie down, etc. set in advance; touch gestures; user can make different finger gestures on display to execute different commands; commands used to enable the digital pet to do specific actions, or to train the digital pet to react; as shown in Fig. 7, when dragging from top to bottom with finger it is a training command “sit,” where if the intelligence of the digital pet is high and the pet can learn fast, the digital pet needs only a few times of training to learn well; if digital pet has a low IQ, it might need several times of training to learn it well; speed and accuracy of digital pet reaction depends on its IQ and training times; when digital pet can react quickly and exactly on training commands, the training commands can be established as basic commands; i.e. the user can teach the digital pet (analogous to an avatar) new skills/motions based on an intensity of communication between the user and the pet, such as by training the pet for the command a given number of times/repetitions, where the pet will not establish the command as a basic command (analogous to the granting of the reward) until it has been trained on the command a prerequisite number of times as determined based on the pet’s intelligence (where this required number of times of training to establish the command/movement/reaction is analogous to a threshold communication intensity)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Skaff and Lin in front of him to have modified the teachings of Skaff (directed to a system for providing a dynamic online-offline experience between user interactions with an interactive apparatus such as a robot or doll and user interactions with an interactive game application including an avatar mapped to the interactive apparatus), to incorporate the teachings of Lin (directed to a digital pet system and software product) to include the capability to provide the reward/achievement (i.e. the changing of attributes, learning of skills/movements, etc. as taught by Skaff) based on intensity of communication between the user and the avatar in the game exceeding a threshold, such as the avatar learning a new skill/ability/movement based on the user providing a specific training operation input to the avatar a predetermined/threshold number of times (as taught by Lin).  One of ordinary skill would have been motivated to perform such a modification in order to allow a user to have fun in a virtual pet training process, and to provide a pet/avatar which can move with the owner and interact with the owner, and other digital pets/owners, just like a real pet can, such that users could get a real feeling like raising a real pet, and thereby get the benefits and pleasure of owning a pet, as described in Lin (paragraph 0048, 0060).
With respect to claim 13, Skaff in view of Lin teaches all of the limitations of claim 1 as previously discussed, and Skaff and Lin both further teach wherein the processor is configured to control operation of game content relating to the communication between the avatar and the user (e.g. Skaff paragraph 0043, user inputting commands via I/O devices 314 to instruct the virtual avatar 322 to perform an action; determining whether gaming objectives achieved by the user responsive to input actions performed by the user; recording objective achieved within event records; Lin paragraphs 0046-0047, digital pet responding to user commands).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Skaff and Lin in front of him to have modified the teachings of Skaff (directed to a system for providing a dynamic online-offline experience between user interactions with an interactive apparatus such as a robot or doll and user interactions with an interactive game application including an avatar mapped to the interactive apparatus), to incorporate the teachings of Lin (directed to a digital pet system and software product) to include the capability to provide the reward/achievement (i.e. the changing of attributes, learning of skills/movements, etc. as taught by Skaff) based on intensity of communication between the user and the avatar in the game exceeding a threshold, such as the avatar learning a new skill/ability/movement based on the user providing a specific training operation input to the avatar a predetermined/threshold number of times, such that the pet responds to the user’s commands within the application/game (as taught by Lin).  One of ordinary skill would have been motivated to perform such a modification in order to allow a user to have fun in a virtual pet training process, and to provide a pet/avatar which can move with the owner and interact with the owner, and other digital pets/owners, just like a real pet can, such that users could get a real feeling like raising a real pet, and thereby get the benefits and pleasure of owning a pet, as described in Lin (paragraph 0048, 0060).
With respect to claim 14, Skaff in view of Lin teaches all of the limitations of claim 1 as previously discussed, and Skaff and Lin both further teach wherein the communication between the avatar and the user in the game includes contact with the avatar, or an interaction with the avatar via a virtual object (e.g. Skaff paragraph 0039, user using I/O devices 314 to interact/play with the application 104, including keyboard, display, touch screens, and mouse devices; paragraph 0044, user guiding virtual avatar through missions, objectives and battles with other players and non-player characters; paragraph 0045, user interacting with virtual doll character such as by feeding it, changing its diaper, teaching it a new motion, word, phrase, etc.; paragraphs 0056 and 0058, user interaction with virtual avatar; i.e. where the input device for interacting with the avatar is a touch screen, control of/interaction with the avatar may include contact with the avatar; moreover, where interactions with the avatar include utilization of virtual objects, such as feeding a doll avatar with a bottle or changing of a diaper associated with the doll avatar, this is analogous to interaction with the avatar via a virtual object; Lin paragraph 0046, tapping digital pet’s feet with finger, swiping digital pet’s back, head, or belly, etc. to activate commands).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Skaff and Lin in front of him to have modified the teachings of Skaff (directed to a system for providing a dynamic online-offline experience between user interactions with an interactive apparatus such as a robot or doll and user interactions with an interactive game application including an avatar mapped to the interactive apparatus), to incorporate the teachings of Lin (directed to a digital pet system and software product) to include the capability to provide the reward/achievement (i.e. the changing of attributes, learning of skills/movements, etc. as taught by Skaff) based on intensity of communication between the user and the avatar in the game exceeding a threshold, such as the avatar learning a new skill/ability/movement based on the user providing a specific training operation input to the avatar a predetermined/threshold number of times, such that the pet responds to the user’s commands within the application/game, including communications with the avatar consisting of operations contacting the avatar on a screen (as taught by Lin).  One of ordinary skill would have been motivated to perform such a modification in order to allow a user to have fun in a virtual pet training process, and to provide a pet/avatar which can move with the owner and interact with the owner, and other digital pets/owners, just like a real pet can, such that users could get a real feeling like raising a real pet, and thereby get the benefits and pleasure of owning a pet, as described in Lin (paragraph 0048, 0060).
With respect to claim 2, Skaff in view of Lin teaches all of the limitations of claim 1 as previously discussed, and Skaff further teaches wherein the reward includes a functional enhancement of the autonomous operation body (e.g. paragraph 0044, in response to events occurring within game application such as achieving objectives, winning battles, gaining power, health, weapons, tools, food, etc., interactive application updates virtual state 324 of virtual avatar; virtual state 324 of avatar 322 updated to reflect obtaining “increase of strength”; paragraph 0045, user modifying attributes of virtual doll avatar such as by feeding it, changing its diaper, teaching it a new motion, word, phrase, etc.; interactive application records interactions and resultant attribute changes to the virtual doll character within records 326 and changes are persisted in the virtual environment; paragraph 0049, information data of downloaded data 226 including data indicating actions taken by user within interactive application 104 (virtual experience) and modifying apparatus state 222 of apparatus 102 based on the virtual experience; synchronizing apparatus state 222 of apparatus 102 with virtual state 324 of application 104; paragraph 0056, user interacting with virtual avatar 322 of interactive application; virtual avatar obtaining increased strength; data generated based on game play of user with application 104, such as motions, sounds, objectives, downloaded to interactive apparatus 102 to modify operation of the toy robot; data downloaded from interactive application 104 to apparatus 102 changing apparatus state 222 of apparatus 102 to provide the toy robot with increased strength commensurate with what was earned during the online experience; paragraph 0057, doll taught new motion, such as how to crawl, etc.; paragraph 0058, user interacting with virtual doll character in form of virtual avatar 322 in interactive application 104; hunger of virtual avatar 322 satisfied by feeding; data generated based on game play of user with application 104 downloaded to interactive apparatus 102 to modify operation of toy doll; changing apparatus state 222 of interactive apparatus so that toy doll would not indicate to user that the toy doll was hungry for time period commensurate with the amount that the virtual doll character was fed during the online experience; i.e. using the virtual avatar in the interactive application, the user can achieve an objective such as winning battles, gaining power, health, etc., or teaching a doll a new motion, feeding it, etc., and in response, a reward is unlocked, such as increasing the strength or some other attribute of the virtual avatar, teaching it a new motion, etc., and this update to the status of the avatar is further synchronized with the status of the interactive apparatus, such that the interactive apparatus correspondingly receives a functional enhancement commensurate with the achievement in the application, such as being granted increased strength, modification of status to no longer be hungry, learning of a new motion, word, phrase, etc.).
With respect to claim 3, Skaff in view of Lin teaches all of the limitations of claim 2 as previously discussed, and Skaff further teaches wherein the functional enhancement includes an addition of a new operation executable by the autonomous operation body (e.g. paragraph 0044, in response to events occurring within game application such as achieving objectives, winning battles, gaining power, health, weapons, tools, food, etc., interactive application updates virtual state 324 of virtual avatar; virtual state 324 of avatar 322 updated to reflect obtaining “increase of strength”; paragraph 0045, user modifying attributes of virtual doll avatar such as by feeding it, changing its diaper, teaching it a new motion, word, phrase, etc.; interactive application records interactions and resultant attribute changes to the virtual doll character within records 326 and changes are persisted in the virtual environment; paragraph 0049, information data of downloaded data 226 including data indicating actions taken by user within interactive application 104 (virtual experience) and modifying apparatus state 222 of apparatus 102 based on the virtual experience; synchronizing apparatus state 222 of apparatus 102 with virtual state 324 of application 104; paragraph 0056, user interacting with virtual avatar 322 of interactive application; virtual avatar obtaining increased strength; data generated based on game play of user with application 104, such as motions, sounds, objectives, downloaded to interactive apparatus 102 to modify operation of the toy robot; data downloaded from interactive application 104 to apparatus 102 changing apparatus state 222 of apparatus 102 to provide the toy robot with increased strength commensurate with what was earned during the online experience; paragraph 0057, doll taught new motion, such as how to crawl, etc.; paragraph 0058, user interacting with virtual doll character in form of virtual avatar 322 in interactive application 104; hunger of virtual avatar 322 satisfied by feeding; data generated based on game play of user with application 104 downloaded to interactive apparatus 102 to modify operation of toy doll; changing apparatus state 222 of interactive apparatus so that toy doll would not indicate to user that the toy doll was hungry for time period commensurate with the amount that the virtual doll character was fed during the online experience; i.e. using the virtual avatar in the interactive application, the user can achieve an objective such as winning battles, gaining power, health, etc., or teaching a doll a new motion, feeding it, etc., and in response, a reward is unlocked, such as increasing the strength or some other attribute of the virtual avatar, teaching it a new motion, word, phrase, etc., and this update to the status of the avatar is further synchronized with the status of the interactive apparatus, such that the interactive apparatus correspondingly receives a functional enhancement commensurate with the achievement in the application, such as being granted increased strength (where operations with an increased degree of strength may be considered to be new operations as compared to other operations previously performed with a lesser degree of strength), modification of status to no longer be hungry, and addition of entirely new operations, such as learning of a new motion, word, phrase, etc. by the interactive apparatus corresponding to a learning of the new motion, word, phrase, etc. by the avatar within the game application/environment).
With respect to claim 4, Skaff in view of Lin teaches all of the limitations of claim 3 as previously discussed, and Skaff further teaches wherein the processor is configured to cause transmission of control sequence data to the autonomous operation body, and the control sequence data is to cause the autonomous operation body to execute the new operation (e.g. paragraph 0029, apparatus state 222 including defined behaviors such as defined sequences of movements, lights, and sound; paragraph 0045, new motion; paragraph 0047, interactive application generating computer code, programming instructions, other information data specifically targeted for interactive apparatus 102; paragraph 0048, application 104 mapping virtual avatar 322 to interactive apparatus 102 of user to link online experience of virtual avatar 322 with offline experience of the interactive apparatus 102; exchanging information data of avatar 322 and apparatus 102 and modifying the operations thereof; communication system 206 of apparatus 102 downloading computer code/information data from interactive application 104 and storing it; computer code of downloaded data 226 provides interactive apparatus with updated instructions/application logic for operating the interactive apparatus 102; apparatus controller 220 executing computer code of downloaded data 226 to modify the apparatus state 222 and modify the behavior of the apparatus 102 so as to affect at least one of actuation, sensing, user input, information output, and communication; paragraph 0056, user interacting with virtual avatar 322 of interactive application; virtual avatar obtaining increased strength; data generated based on game play of user with application 104, such as motions, sounds, objectives, downloaded to interactive apparatus 102 to modify operation of the toy robot; paragraph 0057, doll taught new motion, such as how to crawl, etc.; i.e. where code/instructions providing application logic to modify an interactive apparatus to perform a new motion, such as teaching a doll how to crawl based on teaching of the doll avatar to crawl within the application, are analogous to control sequence data transmitted to an autonomous operation body which causes the autonomous operation body to perform a new operation).
With respect to claim 7, Skaff in view of Lin teaches all of the limitations of claim 2 as previously discussed, and Skaff further teaches wherein the functional enhancement includes an addition of a variation relating to voice of the autonomous operation body (e.g. paragraph 0028, apparatus controller expressing behavior and physical attributes of interactive apparatus via I/O devices, such as utilizing audio-visual I/O devices to emit audio-visual signals such as lights or sounds; paragraph 0029, apparatus state 222 including pre-defined behaviors including pre-defined sequences of movements, lights, and sound; paragraph 0036, teaching doll a new word or phrase, doll storing word or phrase in memory for later repetition by the doll; paragraph 0034, determining gaming objective completed, modifying toy robot behavior to provide additional missions, light, sound, and motion behaviors; paragraph 0035, interactive doll responding to being fed with sound signifying contentment and ceasing behavior including audio clips that denote hunger; paragraph 0045, teaching virtual doll character new word or phrase; recording interactions and attribute changes; paragraph 0047, apparatus and application exchanging information data, generating code/instructions/data specifically targeted for interactive apparatus; paragraph 0048, mapping application virtual avatar to interactive apparatus; downloaded computer code providing apparatus with updated instructions/logic for operation; executing code to modify apparatus state and behavior of the apparatus to affect various attributes including information output; paragraph 0049, synchronizing apparatus state 222 with virtual state 324; paragraph 0056, data generated based on game play of user with application 104, including sounds, downloaded to interactive apparatus to modify operation of the robot; paragraph 0058, hunger of virtual avatar satisfied by feeding; downloaded data to apparatus changing apparatus state to not indicate that the toy doll is hungry (i.e. by changing the voice/sound of the doll from sound that indicate hunger to sounds indicating contentment)).
With respect to claim 8, Skaff in view of Lin teaches all of the limitations of claim 1 as previously discussed, and Skaff further teaches wherein the processor is further configured to control, based on a state of the autonomous operation body, an output expression relating to the avatar (e.g. paragraph 0051, interactive application 104 modifying virtual environment 320 based on data 328 received from the interactive apparatus such as metrics, history of actuation, user input, information output, sensor data, apparatus state 222, etc. as embodied by event records 224 and which represent the offline experience of the user with the apparatus, and the interactive application 104 may alter the virtual state 324 and other status/behavior of the virtual avatar to incorporate information from the uploaded data 328; paragraph 0054, interactive application 104 modifying its operation based on information data indicative of interactions with interactive apparatus; user interactions with interactive apparatus 102 affecting continuation of user’s experience with application 104; paragraph 0055, user operating interactive apparatus as toy robot to complete gaming objectives; completed objectives and other interactions/data recorded in event records and later provided to interactive application 104 having virtual avatar representing the interactive apparatus embodied as the toy robot; interactive application updates the virtual environment, including the virtual avatar, based on data received from the toy robot, to reflect the offline experience having interacted with the toy robot and completed the objective; this offline experience may be replayed using the virtual avatar, or the application may be played with the virtual avatar 322 updated by the data uploaded from the interactive apparatus; for example, if the toy robot/apparatus earned increased agility, the data uploaded to the application would then change the virtual state of the virtual avatar to provide the virtual avatar with increased agility; paragraph 0057, user playing with interactive apparatus embodied as a doll, causing the apparatus state to be updated and this change to be recorded in event records; event records uploaded to interactive application; for example, if toy doll/apparatus is taught a new motion such as how to crawl, the data uploaded to the interactive application would change the virtual state of the virtual avatar to provide the virtual avatar with the ability to perform the new motion, i.e. the virtual avatar would now know how to crawl; paragraph 0062, replaying offline experience within the virtual environment by depicting a graphical representation of user interactions with the interactive apparatus, using graphics and sound effects to dramatically illustrate the experience of the offline apparatus in the virtual environment of the application; i.e. the apparatus state data is included in the data uploaded to the application and which subsequently causes a change in the virtual avatar associated with the apparatus within the application).
With respect to claim 9, Skaff in view of Lin teaches all of the limitations of claim 1 as previously discussed, and Skaff further teaches wherein the processor is further configured to control an output expression of the avatar to reflect an operation performed by the autonomous operation body (e.g. paragraph 0051, interactive application 104 modifying virtual environment 320 based on data 328 received from the interactive apparatus such as metrics, history of actuation, user input, information output, sensor data, apparatus state 222, etc. as embodied by event records 224 and which represent the offline experience of the user with the apparatus, and the interactive application 104 may alter the virtual state 324 and other status/behavior of the virtual avatar to incorporate information from the uploaded data 328; paragraph 0054, interactive application 104 modifying its operation based on information data indicative of interactions with interactive apparatus; user interactions with interactive apparatus 102 affecting continuation of user’s experience with application 104; paragraph 0055, user operating interactive apparatus as toy robot to complete gaming objectives; completed objectives and other interactions/data recorded in event records and later provided to interactive application 104 having virtual avatar representing the interactive apparatus embodied as the toy robot; interactive application updates the virtual environment, including the virtual avatar, based on data received from the toy robot, to reflect the offline experience having interacted with the toy robot and completed the objective; this offline experience may be replayed using the virtual avatar, or the application may be played with the virtual avatar 322 updated by the data uploaded from the interactive apparatus; for example, if the toy robot/apparatus earned increased agility, the data uploaded to the application would then change the virtual state of the virtual avatar to provide the virtual avatar with increased agility; paragraph 0057, user playing with interactive apparatus embodied as a doll, causing the apparatus state to be updated and this change to be recorded in event records; event records uploaded to interactive application; for example, if toy doll/apparatus is taught a new motion such as how to crawl, the data uploaded to the interactive application would change the virtual state of the virtual avatar to provide the virtual avatar with the ability to perform the new motion, i.e. the virtual avatar would now know how to crawl; paragraph 0062, replaying offline experience within the virtual environment by depicting a graphical representation of user interactions with the interactive apparatus, using graphics and sound effects to dramatically illustrate the experience of the offline apparatus in the virtual environment of the application; i.e. the apparatus state data is included in the data uploaded to the application and which subsequently causes a change in the virtual avatar associated with the apparatus within the application; paragraph 0068, using synchronous communication between interactive apparatus and interactive application such that they are continuously in communication and communicate event records and other information data as soon as or immediately after the event records and other information are generated; i.e. where, when using synchronous/immediate communication, an operation performed by the interactive apparatus, such as achieving an objective, learning/performing a new motion, word, phrase, etc., completion of feeding, etc., and the corresponding state change of the apparatus are continuously and immediately communicated to the application and the virtual avatar corresponding to the apparatus is correspondingly updated to reflect these same state changes within the application).
With respect to claim 10, Skaff in view of Lin teaches all of the limitations of claim 1 as previously discussed, and Skaff further teaches wherein the processor is further configured to cause an output expression of the avatar to reflect an emotion of the autonomous operation body (e.g. paragraph 0029, apparatus state 222 represents virtual attributes including mood; paragraph 0035, interactive doll responding to being fed with sound signifying contentment, ceasing behavior that indicates hunger and starting behavior that indicates happiness; paragraph 0042, virtual state 324 represents virtual attributes of the virtual avatar 322 including mood; paragraph 0051, interactive application 104 modifying virtual environment 320 based on data 328 received from the interactive apparatus including apparatus state 222, etc. as embodied by event records 224 and which represent the offline experience of the user with the apparatus, and the interactive application 104 may alter the virtual state 324 and other status/behavior of the virtual avatar to incorporate information from the uploaded data 328; paragraph 0054, interactive application 104 modifying its operation based on information data indicative of interactions with interactive apparatus; user interactions with interactive apparatus 102 affecting continuation of user’s experience with application 104; paragraph 0055, virtual avatar updated based on received data to reflect offline experience; replaying offline experience using virtual avatar; paragraph 0057, user playing with interactive doll, updating apparatus state 222 in event records, event records uploaded to interactive application 104, uploaded data then changing the virtual state 24 of the virtual avatar 322; i.e. where user interaction with the interactive apparatus causes a change in mood/emotion state of the interactive apparatus, this attribute is recorded in the state data which is then uploaded to the application, and the virtual avatar’s state within the application is correspondingly updated and/or the avatar is utilized to display a replay of the interactions with the interactive apparatus).
With respect to claim 11, Skaff in view of Lin teaches all of the limitations of claim 9 as previously discussed, and Skaff further teaches wherein the output expression includes at least one of an operation display, a color expression, or a voice output (e.g. paragraph 0051, the interactive application 104 may alter the virtual state 324 and other status/behavior of the virtual avatar to incorporate information from the uploaded data 328; paragraph 0055, interactive application updates the virtual environment, including the virtual avatar, based on data received from the toy robot, to reflect the offline experience having interacted with the toy robot and completed the objective; this offline experience may be replayed using the virtual avatar, or the application may be played with the virtual avatar 322 updated by the data uploaded from the interactive apparatus; for example, if the toy robot/apparatus earned increased agility, the data uploaded to the application would then change the virtual state of the virtual avatar to provide the virtual avatar with increased agility; paragraph 0057, if toy doll/apparatus is taught a new motion such as how to crawl, the data uploaded to the interactive application would change the virtual state of the virtual avatar to provide the virtual avatar with the ability to perform the new motion, i.e. the virtual avatar would now know how to crawl; paragraph 0062, replaying offline experience within the virtual environment by depicting a graphical representation of user interactions with the interactive apparatus, using graphics and sound effects to dramatically illustrate the experience of the offline apparatus in the virtual environment of the application; i.e. where a virtual avatar, which is displayed, is updated to include a change in attributes corresponding to the interactive apparatus state, such as by providing it with increased agility, the ability to perform new motions, the ability to recite new words or phrases, etc., this is analogous to the output expression of the avatar in the form of at least an operation display (i.e. displaying the performance of the new motion by the avatar within the application or the avatar performing operations within the application using increased agility) and a voice output (i.e. the avatar utilizing new learned words/phrases within the application); moreover, where the avatar is utilized within the application to replay the offline experience of the interactive apparatus, this is also analogous to causing an output expression of the avatar, in the form of an operation display and a voice output, to reflect the operation performed by the interactive apparatus (i.e. such as the avatar replaying the learning of the new motion, words, or phrases, as learned by the apparatus)).
With respect to claim 12, Skaff in view of Lin teaches all of the limitations of claim 1 as previously discussed, and Skaff further teaches wherein the processor is further configured to cause an output expression of the avatar to reflect the reward obtained by the avatar (e.g. paragraph 0042, virtual state 324 representing virtual attributes of virtual avatar 322 including health, strength, stamina, money, points, experience, special power, and mood; virtual state 324 also representing an inventory of qualities, attributes, and objects possessed by the virtual avatar 322 within the virtual environment 320 such as awards, achievements, completed objectives, weapons, magic, accessories, and abilities; paragraph 0043, displaying the virtual environment 320 based on virtual state 324 of the virtual avatar 322; illustrating virtual avatar as having a full value for a health attribute; avatar performing actions within virtual environment; modifying virtual state 324 based on actions performed, recording resultant changes in event records 326; determining whether gaming objectives achieved responsive to input actions performed by the user; paragraph 0044, in response to events such as achieving objectives, winning battles, gaining power, health, weapons, tools, food, etc., updating virtual state 324 of virtual avatar 322 accordingly so these items/attributes may later be utilized when the user plays the game application; updating virtual avatar 322 to reflect obtaining increase of strength by defeating opponent in virtual environment; paragraph 0045, user modifying attributes of virtual doll character/avatar, teaching avatar/character new motions, words, phrases, etc.; recording interactions and resultant attribute changes, and changes in attributes are persisted throughout the user’s interactions within the virtual environment; i.e. where the avatar is displayed including information regarding its attributes, such as illustrating the virtual avatar as having a value for a health attribute, and these attributes are subsequently changed as a reward/award for completing an objective, such as an increase in an attribute such as health, the resulting change to the attribute will be reflected in the output expression of the avatar, such as illustrating the virtual avatar having the increased value for the health attribute).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Skaff in view of Lin, further in view of Martin et al. (US 20160144283 A1).
With respect to claim 5, Skaff in view of Lin teaches all of the limitations of claim 2 as previously discussed.  Skaff and Lin do not explicitly disclose wherein the functional enhancement includes an addition of a variation relating to an exterior of the autonomous operation body.  However, Martin teaches wherein the functional enhancement includes an addition of a variation relating to an exterior of the autonomous operation body (e.g. paragraph 0062, various colored lights light the chest plate to indicate specific quality or power of the main physical game part 12 used; for example, character may have a purple light to signify power over time, red light to indicate the power of fire, a yellow light to show the power of light, a green light to show power over organic matter, a light blue light to show power over air, and a dark blue light to show power over water; paragraph 0078, player providing voice command, assembled robot 67 and videogame application responding to command, such as robot making illumination and noise and videogame application virtual character saying “firing lasers”; virtual character 68 may also order the assembled robot 67 to fire its lasers; paragraph 0080, Fig. 5C, using videogame application produces rewards for the physical toy; player has earned a reward in the videogame application 78, unlocking plasma cannon and notifying player 66 by stating “plasma cannon unlocked”; as a reward for the digital play in the virtual environment, the behavior of the assembled robot 67 changes, such as the blaster arm attachment 70 providing changed illumination and noise 72 perhaps louder, noisier, brighter, etc.; i.e. when a reward for virtual game usage is applied to the corresponding physical apparatus, such as unlocking a plasma cannon functionality for the physical toy/robot apparatus via the game application, the exterior of the physical toy/robot apparatus may be varied according to the unlocking of the functionality, such as by changing illumination of the blaster cannon attachment on the toy/robot apparatus).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Skaff, Lin, and Martin in front of him to have modified the teachings of Skaff (directed to a system for providing a dynamic online-offline experience between user interactions with an interactive apparatus such as a robot or doll and user interactions with an interactive game application including an avatar mapped to the interactive apparatus) and Lin (directed to a digital pet system and software product), to incorporate the teachings of Martin (directed to an integrated multi environment interactive game including physical game play interactions between a player, a physical game piece character, and an electronic device game application featuring and responsive to the physical game piece character) to include the capability to, when providing the functional enhancement to the physical apparatus as a result of interaction with a virtual avatar in a virtual game application (as taught by both Skaff and Martin), add a variation relating to the exterior of the physical apparatus, such as a change in illumination on at least one part of the exterior of the physical apparatus.  One of ordinary skill would have been motivated to perform such a modification in order to address deficiencies in the prior art of integrated computer-related and physical game play interactions by defining a gaming system involving interactions between a player, a physical game piece and an electronic device, where the behavior of the physical game piece changes in response to signals from the player, and from the game on the electronic device, and where the behavior of the game on the electronic device changes in response to signals from the player, and from the physical game piece, as described in Martin (paragraph 0013).
With respect to claim 6, Skaff in view of Lin, further in view of Martin teaches all of the limitations of claim 5 as previously discussed, and Martin further teaches wherein the variation relating to the exterior includes a color expression (e.g. paragraph 0062, various colored lights light the chest plate to indicate specific quality or power of the main physical game part 12 used; for example, character may have a purple light to signify power over time, red light to indicate the power of fire, a yellow light to show the power of light, a green light to show power over organic matter, a light blue light to show power over air, and a dark blue light to show power over water; paragraph 0078, player providing voice command, assembled robot 67 and videogame application responding to command, such as robot making illumination and noise and videogame application virtual character saying “firing lasers”; virtual character 68 may also order the assembled robot 67 to fire its lasers; paragraph 0080, Fig. 5C, using videogame application produces rewards for the physical toy; player has earned a reward in the videogame application 78, unlocking plasma cannon and notifying player 66 by stating “plasma cannon unlocked”; as a reward for the digital play in the virtual environment, the behavior of the assembled robot 67 changes, such as the blaster arm attachment 70 providing changed illumination and noise 72 perhaps louder, noisier, brighter, etc.; i.e. when a reward for virtual game usage is applied to the corresponding physical apparatus, such as unlocking a plasma cannon functionality for the physical toy/robot apparatus via the game application, the exterior of the physical toy/robot apparatus may be varied according to the unlocking of the functionality, such as by changing illumination of the blaster cannon attachment on the toy/robot apparatus, where a change in illumination includes a color expression of at least the color of the light/illumination; moreover, Martin appears to explicitly teach providing different illumination colors in order to express different capabilities/powers associated with the physical apparatus, such that unlocking a new capability/power would include providing a corresponding color display indicative of the unlocked capability/power).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Skaff, Lin, and Martin in front of him to have modified the teachings of Skaff (directed to a system for providing a dynamic online-offline experience between user interactions with an interactive apparatus such as a robot or doll and user interactions with an interactive game application including an avatar mapped to the interactive apparatus) and Lin (directed to a digital pet system and software product), to incorporate the teachings of Martin (directed to an integrated multi environment interactive game including physical game play interactions between a player, a physical game piece character, and an electronic device game application featuring and responsive to the physical game piece character) to include the capability to, when providing the functional enhancement to the physical apparatus as a result of interaction with a virtual avatar in a virtual game application (as taught by both Skaff and Martin), add a variation relating to the exterior of the physical apparatus, such as a change in illumination on at least one part of the exterior of the physical apparatus, where the change in the illumination includes a color expression of at least a light/illumination source associated with the change in the illumination on the exterior of the physical apparatus.  One of ordinary skill would have been motivated to perform such a modification in order to address deficiencies in the prior art of integrated computer-related and physical game play interactions by defining a gaming system involving interactions between a player, a physical game piece and an electronic device, where the behavior of the physical game piece changes in response to signals from the player, and from the game on the electronic device, and where the behavior of the game on the electronic device changes in response to signals from the player, and from the physical game piece, as described in Martin (paragraph 0013).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hayakawa (US 20120315821 A1) teaches utilizing a color expression on a body of a robot, such as to express a state or emotion of the robot character (e.g. paragraph 0056).
Gupta et al. (US 20150360366 A1) teaches providing a personality for a robot based on control instructions, including utilization of color expressions on the exterior of the robot based on the personality (e.g. paragraph 0106), and control/training of robot motion/movement using an application on a separate device (e.g. as shown in Fig. 10 and others).
Hardouin et al. (US 20160151909 A1) teaches a physical robot which may be controlled by manipulating a virtual representation on a virtual remote application (paragraph 0016), including teaching/generation of animation sequences for the robot (paragraphs 0017, 0022), and setting of robot LED colors (paragraph 0195).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179